Dissenting Opinion by
Judge Craig:
The decision and order of the Pennsylvania Public Utility Commission (PUC) is erroneous because the terms of the Duquesne Light Company tariff at issue make clear that the higher rate, to which petitioner Schreiber objects, is applicable only to service applied through a single meter to a multiple-dwelling structure, not when service is applied through a single meter to two or more detached single-family dwellings, as is the case here.
The higher rate tariff provision in question reads as follows:
Special Provisions
Service To Multiple-Dwellings
Service to a maximum of five dwelling units may be supplied through a single meter under this rate, and when so supplied the following quantities will be multiplied by the number of such dwelling units: [Here follows a description of the multiplier to be used to produce the higher rate.]
The pivotal issue, therefore, is what does Duquesne Light Company’s tariff mean by the term “MULTIPLE-DWELLINGS”? Does it apply the higher rate only to a multiple-dwelling in the sense that term is commonly understood — that is, a building contain*10ing more than one dwelling unit within it — or can it be read to apply whenever service is delivered through one meter to more than one dwelling unit, even if each of those dwelling units are, as here, single-family dwellings ?
The same tariff answers the question with the language it uses in the description of the basic residential rate, which reads as follows:
Rate RS-Residential Service Former Rate ‘ ,C’ Availability
Available to customers using the Company’s standard single-phase service through a single meter for all general household purposes, or for combined general household and farm purposes, where such service is supplied directly by the Company to a single-family dwelling or to an individual dwelling unit in a multiple-dwelling structure. [Here follows a listing of the kilowatt-hour rates.] (Emphasis added.)
Thus, the tariff itself indicates that a multiple-dwelling structure is the concept indicated by reference to multiple dwelling.
The Schreiber situation does not involve any multiple-dwelling structure. To be sure, the main dwelling house and the separate cottage, taken together, do not constitute just one single-family dwelling unit. They are indeed two detached single-family dwellings. Hence, they do not constitute a multiple-dwelling or multiple-dwelling structure.
As the Pennsylvania Supreme Court held in Pocono Manor Association v. Allen, 337 Pa. 442, 12 A.2d 32 (1940), construing a deed restriction, “ [a]n apartment house or a multiple dwelling house is not a cottage. ” Id. at 446, 12 A.2d at 34.
*11Sheets v. Pennsylvania Public Utility Commission, 171 Pa. Superior Ct. 151, 90 A.2d 633 (1952), supports this interpretation, rather than the contrary interpretation for which it is cited. Sheets involved a rented dwelling unit in the same building as the owner-occupied dwelling unit. In Sheets, the Superior Court was interpreting a tariff rider, also adopted by Duquesne Light Company, very similar in language and purpose to the provision involved here. The Superior Court opinion pointed out that the rider, like the provision here, was labeled “Service to Multiple Dwellings,” and the Superior Court proceeded to hold:
A “multiple dwelling” to which Rider No. 12, by its terms, is applicable, means a house occupied by more than one family unit.
Id. at 154, 90 A.2d at 635. If the Duquesne Light Company wanted its multiple-dwelling provision to be applicable to a series of two or more detached single-family dwellings, the company should have written the tariff provision clearly to express that concept.
The PUC should have followed the usual rule of interpretation by resolving any ambiguity in the tariff against its author. The PUC erred in this case.